Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142944                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  J.H. CAMPBELL, INC.,                                                                                      Brian K. Zahra,
            Petitioner-Appellant,                                                                                      Justices

  v                                                              SC: 142944
                                                                 COA: 295455
                                                                 Tax Tribunal: 00-341575;
 TOWNSHIP OF DEXTER,                                             00-341710; 00-341715; 00-341716;
           Respondent-Appellee.                                  00-341717; 00-354969; 00-354970;
                                                                 00-354971; 00-354972; 00-354973
  ____________________________________/

         By order of March 5, 2012, the application for leave to appeal the judgment of the
  Court of Appeals was held in abeyance pending the decision in Toll Northville Ltd
  Partnership v Twp of Northville (Docket No. 143281). On order of the Court, the case
  having been decided on June 14, 2012, 491 Mich 518 (2012), the application is again
  considered, and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  VACATE the judgments of the Court of Appeals and the Michigan Tax Tribunal, and we
  REMAND this case to the Michigan Tax Tribunal for reconsideration of the petitioner’s
  appeal, in light of Toll Northville Ltd Partnership v Twp of Northville.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
           h0827                                                                Clerk